                             1    BLAKE J. RUSSUM (SBN 258031)
                                  BIRGIT HUBER WILLAND (SBN 149893)
                             2    ROPERS MAJESKI PC
                                  445 South Figueroa Street
                             3    Suite 3000
                                  Los Angeles, CA 90071
                             4    (213) 312-2000 Phone
                                  (213) 312-2001 Fax
                             5    Email:       blake.russum@ropers.com;
                                               birgit.willand@ropers.com
                             6
                                  Attorneys for Defendant
                             7    FIRST NATIONAL INSURANCE COMPANY OF
                                  AMERICA
                             8
                                                                  UNITED STATES DISTRICT COURT
                             9
                                                              EASTERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
       Los Angeles




                             11
                                  INTEGON NATIONAL INSURANCE                       Case No. 2:21-cv-00387-MCE-CKD
                             12   COMPANY,
                                                                                   STIPULATION TO SET ASIDE
                             13                      Plaintiff,                    DEFAULT OF FIRST NATIONAL
                                                                                   INSURANCE COMPANY OF
                             14            v.                                      AMERICA; ORDER

                             15   MICHAEL ADORJAN and FIRST
                                  NATIONAL INSURANCE COMPANY OF
                             16   AMERICA,

                             17                      Defendant.

                             18
                             19            Plaintiff, Integon National Insurance Company (“Integon”), and Defendant First

                             20   National Insurance Company of America (“First National”), by and through their

                             21   respective attorneys of record, agree as follows:

                             22            WHEREAS, on March 2, 2021, Integon filed a Complaint in the Eastern District of

                             23   California (Dkt #1);

                             24            WHEREAS, on March 2, 2021, a Summons was issued as to First National by the

                             25   Eastern District of California (Dkt. # 4);

                             26            WHEREAS on March 4, 2021, First National was personally served through its

                             27   Registered Agent, CSC Lawyers Incorporating Service (Dkt. # 7);

                             28   ///

                                  4828-1894-3722.2                                       STIPULATION TO SET ASIDE DEFAULT OF FIRST
                                                                                          NATIONAL INS. CO. OF AM.; ORDER -CASE NO.
                                                                                                              2:21-CV-00387-MCE-CKD
                             1             WHEREAS, on April 6, 2021, pursuant to Federal Rules of Civil Procedure Rule
                             2    55(a), Integon requested that the Clerk of Court enter default against First National (Dkt.
                             3    # 8);
                             4             WHEREAS, on April 7, 2021, the Clerk of Court for the Eastern District of
                             5    California entered default against First National (Dkt. # 10);
                             6             WHEREAS, when the present action was served upon First National, First
                             7    National erroneously believed that the present matter was a different, yet similar,
                             8    declaratory relief action, also arising from an underlying subrogation action, and the
                             9    attorney representing First National in the subrogation action was representing First
A Professional Corporation




                             10   National in the instant declaratory relief action;
       Los Angeles




                             11            WHEREAS, on May 11, 2021, when First National first became aware that the
                             12   present action was a separate declaratory relief action, and no counsel had been
                             13   retained to represent First National, First National immediately retained Ropers Majeski
                             14   PC to represent its interests in the present action;
                             15            WHEREAS, on May 11, 2021, when Blake J. Russum, Esq. reviewed the Docket
                             16   in the present case, First National first learned that a Default had been entered by the
                             17   Clerk of the Court;
                             18            WHEREAS, on May 12, 2021, Mr. Russum sought to meet and confer with
                             19   counsel for Integon, Patrick Howe, regarding First National’s request to set aside the
                             20   Default for good cause;
                             21            WHEREAS, on May 13, 2021, Mr. Russum spoke with Mr. Howe regarding the
                             22   circumstances that led to First National’s inadvertent failure to respond to the Complaint
                             23   in the present case, and Mr. Howe agreed to consult with his client regarding a
                             24   stipulation to set aside the Default; and
                             25            WHEREAS on May 18, 2021, Mr. Howe notified Mr. Russum that his client,
                             26   Integon, agreed to stipulate to vacate and set aside the default entered against First
                             27   National by the Court Clerk;
                             28            IT IS HEREBY STIPULATED, as follows:

                                  4828-1894-3722.2                                        STIPULATION TO SET ASIDE DEFAULT OF FIRST
                                                                               -2-         NATIONAL INS. CO. OF AM.; ORDER -CASE NO.
                                                                                                               2:21-CV-00387-MCE-CKD
                             1             1.        Integon and First National request that the default entered by the Court
                             2    Clerk, on April 7, 2021, be vacated and set aside;
                             3             2.        The last day for First National to file its responsive pleading to Integon’s
                             4    Complaint shall be fifteen (15) calendar days from the date the Order is entered by the
                             5    Court.
                             6
                                  Dated: May 24, 2021                                 PATRICK HOWE LAW, APC
                             7
                             8
                                                                                      By: /s/ Patrick M. Howe
                             9                                                            PATRICK M. HOWE
                                                                                          Attorneys for Plaintiff
A Professional Corporation




                             10                                                          INTEGON NATIONAL INSURANCE
                                                                                         COMPANY
       Los Angeles




                             11
                             12   Dated: May 24, 2021                                 ROPERS MAJESKI PC

                             13
                             14                                                       By: /s/ Blake J. Russum
                                                                                          BLAKE J. RUSSUM
                             15                                                           BIRGIT HUBER WILLAND
                                                                                          Attorneys for Defendant
                             16                                                          FIRST NATIONAL INSURANCE
                                                                                         COMPANY OF AMERICA
                             17
                             18                                                  ORDER

                             19            Pursuant to the Stipulation of the parties, and for good cause shown, it is

                             20   hereby ORDERED that the default entered against defendant First National Insurance

                             21   Company of America on April 7, 2021 is hereby vacated and set aside. Defendant First

                             22   National Insurance Company of America shall file a responsive pleading within fifteen

                             23   (15) calendar days from the date of this Order

                             24            IT IS SO ORDERED:

                             25   Dated: June 1, 2021

                             26
                             27
                             28
                                  4828-1894-3722.2                                             STIPULATION TO SET ASIDE DEFAULT OF FIRST
                                                                                   -3-          NATIONAL INS. CO. OF AM.; ORDER -CASE NO.
                                                                                                                    2:21-CV-00387-MCE-CKD
